        Case 2:20-cv-00483-EFB Document 13 Filed 06/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE HUDSON,                         No. 2:20-cv-0483-EFB P
12                       Plaintiff,
13           v.                                        ORDER
14    ROBERT NEUSCHMID,
15                       Defendant.
16

17          Toriano Hudson is a state prisoner proceeding without counsel. This action was opened

18   when he submitted to the court an unsigned application for leave to proceed in forma pauperis

19   and an unsigned complaint. ECF Nos. 1 & 2. On April 3, 2020, the court informed him that to

20   properly commence a civil action, he needed to file a signed complaint and either pay the filing

21   fee or submit a signed request leave to proceed in forma pauperis. ECF No. 10. The court also

22   warned that his failure to properly commence an action within thirty days could result in this case

23   being closed. Id. Despite affording Mr. Hudson an extension of time (ECF No. 12), he has not

24   complied with the court’s order. Without a signed complaint, there is simply no case before the

25   court. See Fed. R. Civ. P. 3.

26          Accordingly, it hereby is ORDERED that this case be closed.

27   DATED: June 17, 2020.

28
